Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 25, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 8, 9 and 10) in the reply filed on 03/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (Pub. No.: US 2013/0193485 A1).

Regarding Claim 1, Akiyama et al. discloses a  semiconductor device, comprising:									a first electrode (Par. 0038, Fig. 13 - 112s);								a second electrode (Par. 0038, Fig. 13 – 112d);							a third electrode, a position of the third electrode in a first direction being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode (Par. 0038, Fig. 13 – 108g);											a first conductive member electrically connected to the first electrode, a position of the first conductive member in the first direction being between the position of the third electrode in the first direction and the position of the second electrode in the first direction (Par. 0064, Fig. 13 – 121);												a first semiconductor layer including Alx1Ga1-x1N (0 ≤ x1 < 1) and including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a second direction being from the first partial region toward the first electrode and crossing the first direction, a direction from the second partial region toward the second electrode being aligned with the second direction, a direction from the third partial region toward the third electrode being aligned with the second direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction (Par. 0048, x2Ga1-x2N (0 < x2 < 1 and xl < x2) and including a first semiconductor region and a second semiconductor region, a direction from the fourth partial region toward the first semiconductor region being aligned with the second direction, a direction from the fifth partial region toward the second semiconductor region being aligned with the second direction (Par. 0048, Fig. 13 – 104 (AlGaN layer)); and				an insulating member including a first insulating region, a second insulating region, a third insulating region, a fourth insulating region, and a fifth insulating region, the first insulating region being between the third partial region and the third electrode in the second direction, the second insulating region being between the fifth partial region and the first conductive member in the second direction (Par. 0051, 0080 etc., Fig. 13 – insulating member comprising protective films 107 & 109 and insulating film 132 both of  which could potentially be formed of silicon oxide; the portion of layers 107 & 132 which are formed between a portion of the third electrode (third portion of the third electrode) and the fifth partial region could be considered as the first insulating region);	 											the third electrode including a first portion, a second portion, and a third portion, a direction from the first portion toward the second portion being aligned with a third direction crossing a plane including the first direction and the second direction, the first portion being between the first insulating region and the third portion in the second direction (Par. 0038-0041, Fig. 13 – the lower portion of the third electrode 108g and closest to the annotated Fig. 13 looking in, could be considered as the first portion; it could be clearly seen that at least some part of the first portion is positioned between the first insulating region and the third portion in the second direction),											

    PNG
    media_image1.png
    855
    831
    media_image1.png
    Greyscale
	the first electrode including a first conductive region, a second conductive region, a third conductive region, and a fourth conductive region, a direction from the first conductive region toward the first portion being aligned with the first direction, a direction from the third conductive region toward the third portion being aligned with the first direction, a direction from the second conductive region toward the second portion being aligned with the first direction, the first conductive region being between the first partial region and the third conductive region in 

Regarding Claim 8, Akiyama et al., as applied to claim 1, discloses the device, further comprising a second conductive member and a third conductive member electrically connected to the first electrode (Fig. 13),						the first electrode being between the first partial region and the second conductive member in the second direction (Fig. 13),									
    PNG
    media_image1.png
    855
    831
    media_image1.png
    Greyscale
 	the first conductive member being between the second insulating region and the third conductive member in the second direction (Fig. 13),							the position of the third electrode in the first direction being between a position of the second conductive member in the first direction and a position of the third conductive member in the first direction (Fig. 13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 9 & 10 are rejected under 35 U.S.C. 103 as obvious over Akiyama et al. (Pub. No.: US 2013/0193485 A1), as applied to claim 8.

Regarding Claim 9, Akiyama et al., as applied to claim 1, does not explicitly disclose the device, further comprising a fourth conductive member electrically connected to the third electrode, 											the fourth conductive member being between the second conductive member and the However, the Examiner takes OFFICIAL NOTICE that the device, further comprising a fourth conductive member electrically connected to the third electrode is well known in the art (gate electrodes connected to the field plate to improve the breakdown voltage of the device is well known in the art).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well known in the art to adapt the device, further comprising a fourth conductive member electrically connected to the third electrode of Akiyama et al. in order to improve the breakdown voltage of the device.						The other limitation of the instant claim that the fourth conductive member being between the second conductive member and the third conductive member in the first direction is not taught by the modified Akiyama et al. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the device further comprising the fourth conductive member being between the second conductive member and the third conductive member in the first direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 10, Akiyama et al., as applied to claim 9, implicitly teaches the device, wherein the third portion is between the first portion and a portion of the fourth conductive member in the second direction, and the fifth insulating region is between the second portion and another portion of the fourth conductive member in the second direction (it would be obvious in light of the rejection of claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/03/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812